DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 9 and 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geppert et al U.S. Patent No. 6,328,352.

With regard to claim 1, Geppert et al disclose a coupling for joining pipe elements in end to end relation, said coupling comprising:
(where the central space is capable of receiving pipe elements as the pipe elements are not a part of the claimed invention), said band having first and second ends (ends next to 11) positioned in facing relation;
a first plurality of arcuate ribs (at ribs between 13 and 11) positioned end to end along a first side of said band, and a second plurality of arcuate ribs (at ribs positioned on the opposite side between 13 and 11) positioned end to end along a second side of said band opposite to said first side of said band, each of said ribs projecting toward an axis coaxial with said central space, each of said ribs having a surface facing said axis (see Figure 1), said surface on each of said ribs having a radius of curvature equal to a radius of curvature of an outer surface of said pipe elements when said ribs are in an undeformed state (as the pipe elements are not a part of the claimed invention, pipe elements with outer surfaces having a radius of curvature equal to a radius of curvature of the surface of each of the ribs when the ribs are in an undeformed state are capable of being received by the coupling);
connection members (at 8 and 10, 8 and 10) positioned on said first and second ends of said band, said connection members being adjustably tightenable (via 6) for drawing said first and second ends toward one another, said band being deformable between each of said ribs (said band capable of being deformed between each of the ribs when tightened) and allowing said first and second ends to move toward one another upon adjustable tightening of said connection members, said surfaces on each of said ribs thereby being brought into engagement with said outer surfaces of said pipe elements (where the surfaces of the ribs are capable to being brought into engagement with outer surfaces of pipe elements having an outer profile or region that could come into contact with the surfaces of the ribs in the area of the ribs of the coupling).
Note: the pipe elements are not a part of the claimed invention.

With regard to claim 3, Geppert et al disclose a seal (at 14) positioned within said central space between said arcuate ribs (see Figures 1 and 2), said seal surrounding said axis (see Figure 1) and being engageable with said band (engageable with the band via 15) and said pipe elements for sealingly joining said pipe elements end-to-end.
Note: the pipe elements are not a part of the claimed invention.

With regard to claim 4, Geppert et al disclose wherein said connection members comprise a pair of projections (at 8 and 10, 8 and 10), one said projection being positioned on each of said first and second ends of said band, said projections extending outwardly and adapted to receive a fastener (at 6), said fastener being adjustably tightenable for drawing said first and second ends toward one another (see Figure 1).

With regard to claim 5, Geppert et al disclose wherein said projections comprise lugs (at 8 and 10, 8 and 10) each having an aperture (column 4, lines 54-56) therethrough sized to receive said fastener.

With regard to claim 10, Geppert et al disclose wherein said ribs are separated from one another by gaps (at 13, 11, 19) positioned between each of said ribs (see Figure 1).

With regard to claim 11, and as seen in Figure 2, Geppert et al disclose wherein said surfaces (of ribs between 13 and 11 and of ribs between 11 and 13) of said plurality of ribs where the surfaces of the ribs are capable to being brought into engagement with outer surfaces of pipe elements having an outer profile or region that could come into contact with the surfaces of the ribs in the area of the ribs of the coupling).
Note: the pipe elements are not a part of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geppert et al.

With regard to claim 2, Geppert et al disclose the claimed invention but does not expressly disclose that said surface on at least one of said ribs is a flat surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have said surface on at least one of said ribs be a flat surface to avoid rough edges and provide for a smoother connection and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ring be a split ring to allow the ring to be more flexible during installation and to allow the ring to accommodate a range of sizes of pipe elements to be connected.

With regard to claim 7, Geppert et al disclose a second ring (at 32) positioned within said central space adjacent to said arcuate ribs along a second one of said sides of said band, said second ring having a plurality of teeth (at 33) projecting toward said axis but do not disclose that the ring is a split ring.  Forming the ring as a split ring would allow the ring to be more flexible during installation and would allow the ring to accommodate a range of sizes of pipe elements to be connected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ring be a split ring to allow the ring to be more flexible during installation and to allow the ring to accommodate a range of sizes of pipe elements to be connected.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ring be a split ring to allow the ring to be more flexible during installation and to allow the ring to accommodate a range of sizes of pipe elements to be connected.

With regard to claim 9, Geppert et al disclose a second plurality of grooves (at 31), each said groove of said second plurality of grooves extending lengthwise along a respective one of said ribs positioned along a second side of said band, each said groove of said second plurality of grooves facing said axis; a second ring (at 32) positioned within said second plurality of grooves, said second ring having a plurality of teeth (at 33) projecting toward said axis, said teeth of said second ring engaging said outer surface of said pipe element (column 5, lines 62-63) but do not disclose that the second ring is a split ring.  Forming the ring as a split ring would allow the ring to be more flexible during installation and would allow the ring to accommodate a range of sizes of pipe elements to be connected.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11 and 12 of U.S. Patent No. 10,578,234. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader recitation of “a coupling” as presently claimed in the current application along with the independently and dependently claimed limitations of claims 1-11 are merely a broadened form of the limitations as disclosed in claims 1-9, 11 and 12 of patent ‘234 as patent ‘234 discloses the coupling in combination with a pair of pipe elements.

Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant argues that Geppert et al do not disclose the ribs as arranged in the claim as the surfaces of the ribs are not brought into engagement with outer surfaces of the pipe elements.
Examiner disagrees.
Applicant is arguing features which are not positively recited in the claims, i.e., the pipe elements, in particular the outer surfaces of the pipe elements.  Therefore, Applicant is arguing an arrangement that is not a part of the claimed invention.  The surfaces of the ribs of Geppert et al are capable of being brought into engagement with outer surfaces of pipe elements having an outer profile or region that could come into contact with the surfaces of the ribs in the area of the ribs of the coupling.  Therefore, Geppert et al disclose the limitation and arrangement of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679